LURTON, Circuit Judge.
This case involves the taxes assessed against the American Express Company for 1899, 1900, and 1901. The questions are identical with those dealt with in Coulter v. Weir (C. C. A.) 127 Fed. 897, and the result must be governed by the opinion in that case. The bill will bo dismissed, so far as relief is sought against the taxes claimed against the state, being in effect a suit against the state as to those taxes. The jurisdictional amount requisite to sustain the suit for the purpose of restraining the defendant from certifying the valuations to the county court clerks of the state as a basis for local assessment is sufficient, irrespective of the amount claimed by the state, and the decree in all other particulars will therefore be affirmed. The costs of appeal will be divided.